ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_06_EN.txt.                      613




                               DISSENTING OPINION OF JUDGE DONOGHUE



                        Agreement with the Court that the case should not be removed from the General
                     List — Dissent as to the provisional measures, which exceed the Court’s jurisdiction
                     under Article 60 of the Statute of the Court — Unclear whether the Statute of the
                     Court contemplated provisional measures in an Article 60 case — In any event,
                     particular measures imposed today go beyond jurisdiction to decide dispute as to
                     interpretation under Article 60 — Expression of concern that today’s Order will
                     chill the willingness of States to consent to the Court’s jurisdiction.




                                                     I. Introduction

                        1. Cambodia and Thailand have both presented evidence to this Court
                     about recent conflict in their border region, including the area around the
                     Temple of Preah Vihear. The evidence before the Court raises concerns
                     about risk to life and damage to property, including a temple of cultural
                     importance. This Court, however, has no jurisdiction over this present‑
                     day conflict. Its jurisdiction is limited to interpreting the words of a
                     ­judgment that it issued in 1962 (Temple of Preah Vihear (Cambodia v.
                      Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 6 (hereinafter, the
                      “1962 Judgment”)).
                        2. Without a doubt, the Court hopes that the measures that it indicates
                      today will defuse a tense situation and thus will protect lives and prop-
                     erty. This is a laudable goal, but it cannot overcome a lack of jurisdiction
                     to impose the measures contained in today’s Order. Accordingly, I have
                     voted against those measures.
                        3. I have doubts about a key premise of today’s Order — that the Stat-
                     ute of the Court contemplates the imposition of provisional measures in
                     an Article 60 interpretation proceeding. Even accepting this premise,
                     however, I believe that the measures imposed today exceed the Court’s
                     jurisdiction, which is predicated solely on Article 60. The Court’s power
                     under Article 60 to settle a “dispute” (“contestation” in French) over the
                     “meaning or scope” of a judgment is narrower than the Court’s jurisdic-
                     tion under Article 36 of the Statute of the Court to adjudicate and to
                     provide remedies in respect of the broad range of differences of fact and
                     law that can fall within the ambit of a “dispute” (“différend” in French)
                     in a contentious case. Cambodia has asked the Court to clarify the
                     1962 Judgment as to three specific points : the meaning and scope of the
                     phrase “vicinity on Cambodian territory” ; whether the Judgment did or
                     did not recognize with binding force the line shown on the Annex I map

                     80




6 CIJ1023.indb 156                                                                                          18/06/13 10:38

                     614 	      request for interpretation (diss. op. donoghue)

                     as representing the frontier between the Parties ; and whether the obliga-
                     tion to withdraw certain personnel was of a continuing or instantaneous
                     character (Order, para. 31). The request for provisional measures is inci-
                     dental to this limited and specialized Article 60 proceeding. This limita-
                     tion on jurisdiction has important implications in the present Article 41
                     proceeding, because incidental provisional measures are intended to pre-
                     serve rights that will be adjudicated in the main case.




                        4. The measures imposed by the Court today include, inter alia, restric-
                     tions on the military forces of both Parties that extend beyond areas at
                     issue in the main Article 60 case, by encompassing areas unquestionably
                     belonging to one of the Parties within the “provisional exclusion zone”
                     and by including in that zone the Temple of Preah Vihear itself, which
                     both Parties recognize to belong to Cambodia. I do not see the jurisdic-
                     tional basis for such expansive measures and the Court offers none. The
                     Order goes beyond the one prior case in which the Court ordered provi-
                     sional measures in an Article 60 case, Request for Interpretation of the
                     Judgment of 31 March 2004 in the Case concerning Avena and Other
                     ­Mexican Nationals (Mexico v. United States of America) (Mexico v. United
                      States of America), Provisional Measures, Order of 16 July 2008,
                      I.C.J. Reports 2008 (hereinafter, “Avena Request for Interpretation”), and
                     also is expansive in comparison to prior orders imposing provisional mea-
                      sures incidental to contentious cases arising out of border disputes.




                        5. There is another way to protect the rights of parties pending a deci-
                     sion in an interpretation case, while staying within the limits of the
                     Court’s jurisdiction. Instead of imposing provisional measures, the Court
                     could avail itself of the streamlined procedure for Article 60 cases that are
                     contained in the Rules of Court.



                                    II. Points of Agreement with the Order

                       6. I note at the outset some points on which I agree with the Order :

                     — Article 60 is not time‑limited.

                     — The Court’s jurisdiction to interpret the Court’s 1962 Judgment sur-
                       vives the expiration of the declaration that Thailand made in 1950

                     81




6 CIJ1023.indb 158                                                                                   18/06/13 10:38

                     615 	       request for interpretation (diss. op. donoghue)

                          pursuant to Article 36, paragraph 2, of the Statute of the Court.

                     — There appears, prima facie, to exist a dispute between the Parties as to
                       the meaning or scope of the 1962 Judgment in respect of the three
                       points summarized in paragraph 31 of the Order.
                     Thus, I voted to reject Thailand’s submission requesting the Court to
                     remove this case from the General List.

                       III. The Court’s Lack of Jurisdiction to Indicate the Measures
                                          Contained in the Order

                                A. Article 60 : Long in Duration but Narrow in Scope

                        7. I begin by examining the basis for the Court’s jurisdiction to inter-
                     pret the 1962 Judgment. Article 60 of the Statute of the Court provides :
                     “The judgment is final and without appeal. In the event of dispute as to
                     the meaning or scope of the judgment, the Court shall construe it upon
                     the request of any party.” There is no requirement that a State consent
                     separately to an Article 60 proceeding. Instead, a State’s consent to juris-
                     diction over a contentious case implicitly incorporates its consent to a
                     future Article 60 interpretation proceeding. This constructive consent
                     affords a basis for jurisdiction to interpret a judgment even after the
                     underlying title of jurisdiction has lapsed and even if (as is the case here)
                     there is no other relevant jurisdictional basis for the Court’s consideration
                     of a matter. Because there is no time‑limit in Article 60, once a State has
                     consented to the Court’s jurisdiction over a contentious case, it appears
                     that such a State is subject indefinitely to the Court’s jurisdiction to inter-
                     pret a judgment in that case. It has no means to withdraw its consent to
                     Article 60 jurisdiction, for any reason or at any time. Thus, Article 60
                     jurisdiction has unusual indelibility and durability.



                        8. On the other hand, as noted above, the scope of the Court’s jurisdic-
                     tion under Article 60 is specialized and circumscribed. In particular, the
                     authority to interpret a judgment under Article 60 is not a power to
                     enforce a judgment or to oversee its implementation. Article 60 “does not
                     allow [the Court] to consider possible violations of the Judgment which it
                     is called upon to interpret” (Request for Interpretation of the Judgment of
                     31 March 2004 in the Case concerning Avena and Other Mexican Nation-
                     als (Mexico v. United States of America) (Mexico v. United States of
                     America), Judgment, I.C.J. Reports 2009, p. 20, para. 56). As the Perma-
                     nent Court of International Justice observed, the Court, in rendering an
                     interpretation, has no scope to consider facts subsequent to the judgment.
                     To the contrary, “[t]he interpretation adds nothing to the decision . . . and

                     82




6 CIJ1023.indb 160                                                                                     18/06/13 10:38

                     616 	      request for interpretation (diss. op. donoghue)

                     can only have binding force within the limits of what was decided in the
                     judgment construed” (Interpretation of Judgments Nos. 7 and 8 (Factory
                     at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 21).
                     This Court has taken the same approach : “[i]nterpretation can in no way
                     go beyond the limits of the Judgment” (Request for Interpretation of the
                     Judgment of 20 November 1950 in the Asylum Case (Colombia v. Peru),
                     Judgment, I.C.J. Reports 1950, p. 403). Accordingly, in the main Arti-
                     cle 60 proceeding in the present case, the Court has no scope to apply the
                     1962 Judgment to present‑day conduct or to decide whether a Party bears
                     State responsibility for such conduct. It has no power to impose a remedy
                     on the Parties. It may not delimit a boundary or decide on the respective
                     sovereignty of the Parties. All it may do is to clarify the “meaning and
                     scope” of the 1962 Judgment.
                        9. The Rules of Court reflect the very circumscribed nature of such an
                     interpretation proceeding, in line with the “relatively summary and expe-
                     ditious character intended for interpretation and revision proceedings”
                     (Shabtai Rosenne, Interpretation, Revision and other Recourse from Inter‑
                     national Judgments and Awards, p. 183). Thus, Article 98 of the Rules of
                     Court provides for a single round of written observations, unless the
                     Court decides that additional proceedings are necessary. By contrast,
                     Article 74 of the Rules of Court requires a hearing in response to a request
                     for provisional measures. This dissimilarity undermines the logic of
                     imposing provisional measures in an Article 60 case. If the Court consid-
                     ers it especially important to protect the rights of one or both parties in
                     an Article 60 proceeding, it can do so by expediting the interpretation
                     proceeding itself. Absent unusual circumstances, the Court should be able
                     to settle a dispute over interpretation at least as quickly as it can complete
                     a provisional measures proceeding that requires it to examine both law
                     and evidence.




                                  B. Provisional Measures in an Article 60 Case :
                                 the Avena Request for Interpretation Proceeding

                        10. The present proceeding is my first opportunity to consider the rela-
                     tionship between Article 60 and Article 41, as I was not on the Court
                     during Avena Request for Interpretation and played no role in that case.
                     As is suggested above, I have doubts that the Statute contemplates the
                     use of Article 41 procedures in an interpretation case. Nonetheless, the
                     Statute does not preclude such measures and the Court has issued one
                     such Order, in Avena Interpretation, to which I now turn.




                     83




6 CIJ1023.indb 162                                                                                    18/06/13 10:38

                     617 	        request for interpretation (diss. op. donoghue)

                        11. The Order in Avena Request for Interpretation appears to assume,
                     without explanation, that provisional measures can be imposed in an
                     Article 60 proceeding 1. The absence of analysis is unfortunate, particu-
                     larly given that — as in the present case — the title of jurisdiction that
                     was the basis for the underlying judgment had lapsed prior to commence-
                     ment of the Article 60 proceeding, so any jurisdiction to impose provi-
                     sional measures could be found only in Article 60.



                        12. Starting from the premise that Article 41 proceedings may be
                     brought in an Article 60 case, it follows that any provisional measures
                     imposed in such a case must meet the requirements both of Article 60 and
                     of Article 41. From Article 60 comes the limitation of jurisdiction to
                     resolve only a dispute about interpretation and the requirement that the
                     interpretation proceeding may not go beyond the scope of the underlying
                     judgment. From Article 41 (as interpreted by the Court) comes a set of
                     requirements, including prima facie jurisdiction, urgency, irreparable
                     harm, the plausibility of the asserted rights and the link between those
                     rights and the requested provisional measures.


                        13. The requirement of a link between the provisional measures and
                     rights at issue in the main case flows from the wording of Article 41,
                     which refers to measures that “preserve the respective rights of either
                     party”. The Court has repeatedly stated that such rights are to be pre-
                     served “pending the final decision of the Court” (case concerning the
                     Application of the Convention on the Prevention and Punishment of the
                     Crime of Genocide (Bosnia and Herzegovina v. Serbia and Montenegro),
                     Judgment, I.C.J. Reports 2007 (I), p. 230, para. 452). Thus, “a link
                     must . . . be established between the provisional measures requested and
                     the rights which are the subject of the proceedings before the Court as to
                     the merits of the case” (Questions relating to the Obligation to Prosecute
                     or Extradite (Belgium v. Senegal), Provisional Measures, Order of
                     28 May 2009, I.C.J. Reports 2009, p. 151, para. 56). (The role of such a
                     link in the context of non‑aggravation measures is discussed below.)


                        1 The format of provisional measures orders may have obscured the Court’s reasoning.

                     In addition, the Respondent in Avena Request for Interpretation challenged the Court’s
                     power to impose provisional measures on the ground that there was no dispute, without
                     engaging broader questions related to the indication of provisional measures in an Article 60
                     case (Request for Interpretation of the Judgment of 31 March 2004 in the Case concerning
                     Avena and Other Mexican Nationals (Mexico v. United States of America) (Mexico v.
                     United States of America), Provisional Measures, Order of 16 July 2008, I.C.J. Reports
                     2008, p. 319).



                     84




6 CIJ1023.indb 164                                                                                                   18/06/13 10:38

                     618 	      request for interpretation (diss. op. donoghue)

                        14. These, then, were the constraints that the Court faced in the request
                     for provisional measures in Avena Request for Interpretation. There, the
                     underlying judgment required, inter alia, that the United States provide
                     “by means of its own choosing, review and reconsideration of the convic-
                     tion and sentences” of Mexican nationals who had been found to be
                     deprived of their rights under the Vienna Convention on Consular Rela-
                     tions (Avena and Other Mexican Nationals (Mexico v. United States of
                     America), Judgment, I.C.J. Reports 2004 (I), p. 73, para. 153 (11)). Mex-
                     ico contended that the parties disagreed about the interpretation of this
                     requirement. The United States argued that the Court lacked jurisdiction
                     because it agreed with Mexico’s interpretation of the requirement, although
                     it had “fallen short” in meeting that requirement (Request for Interpreta‑
                     tion of the Judgment of 31 March 2004 in the Case concerning Avena and
                     Other Mexican Nationals (Mexico v. United States of America) (Mex‑
                     ico v. United States of America), Provisional Measures, Order of
                     16 July 2008, I.C.J. Reports 2008, p. 320, para. 36). In its Order indicating
                     provisional measures, the Court found the existence of a dispute, a conclu-
                     sion that evaporated when the Court arrived at the main Article 60 pro-
                     ceedings (Request for Interpretation of the Judgment of 31 March 2004 in
                     the Case concerning Avena and Other Mexican Nationals (Mexico v.
                     United States of America) (Mexico v. United States of America), Judg‑
                     ment, I.C.J. Reports 2009).

                        15. For the purposes of this analysis only, I take as a given the Court’s
                     conclusion in 2008 that there was a dispute between Mexico and the
                     United States, in order to examine other aspects of the Court’s 2008
                     Order imposing provisional measures. Given that assumption, I can see
                     how the Court could fit its 2008 Order into the requirements of both Arti-
                     cle 60 and Article 41. The provisional measures Order did not go beyond
                     the scope of the judgment to be interpreted. Indeed, it largely mirrored
                     that judgment. The Court rejected the contention of the United States
                     that the requested provisional measures went beyond the scope of the
                     interpretation proceeding, noting that Mexico sought an interpretation of
                     the operative paragraph requiring “review and reconsideration” and
                     “hence of the rights which Mexico and its nationals have on the basis of
                     [that] paragraph” (Request for Interpretation of the Judgment of 31 March
                     2004 in the Case concerning Avena and Other Mexican Nationals
                     (­Mexico v. United States of America) (Mexico v. United States of America),
                     Provisional Measures, Order of 16 July 2008, I.C.J. Reports 2008, p. 328,
                     para. 63). As to the requirements of Article 41, the link between the pend-
                     ing interpretation (assuming a dispute) and the measures requested was
                     also clear to the Court : an execution prior to its interpretation decision
                     would render it impossible to order the relief sought in the interpretation
                     proceeding (ibid., p. 330, para. 72).




                     85




6 CIJ1023.indb 166                                                                                   18/06/13 10:38

                     619 	      request for interpretation (diss. op. donoghue)

                       16. As compared to the provisional measures Order in Avena Request
                     for Interpretation, today’s Order strays further from the underlying judg-
                     ment that is the subject of interpretation. The Court today imposes bind-
                     ing measures that find no precursor in the 1962 Judgment and that extend
                     beyond the future interpretation proceeding. Also, although the Court
                     today states that it requires a link between the rights at issue in the pro-
                     ceeding on the merits and the provisional measures to be indicated, the
                     measures imposed today stretch beyond the preservation of rights to be
                     adjudged in the Article 60 proceeding. The sketch‑map attached to the
                     Order (p. 533) illustrates the overreach by the Court when it is compared
                     to the Parties’ competing interpretations of the 1962 Judgment. There is
                     no dispute about interpretation in respect of sovereignty over the Temple
                     of Preah Vihear itself, so there are no “rights” as to the Temple that must
                     be preserved pending a decision in the Article 60 case. The same must be
                     said with respect to the areas within the territory of each Party that fall
                     within the Court’s “provisional demilitarized zone” but that are not in
                     dispute in the Article 60 proceeding. Nonetheless, the Court imposes
                     measures that extend to those areas, without explanation.




                                C. A Comparison to Provisional Measures Imposed
                                      in Article 36 Boundary Dispute Cases


                        17. In today’s Order, the Court relies upon past orders imposing pro-
                     visional measures in the context of border disputes in Article 36 proceed-
                     ings. The Court goes on to impose a range of measures that bear
                     resemblance to these past orders, without confronting the distinct proce-
                     dural posture of this case. The measures imposed today also push the
                     limits of the Court’s jurisprudence in provisional measures cases, both in
                     the extension of the measures to territory not in dispute and in the
                     approach taken to non‑aggravation measures.




                        18. It is instructive to compare the jurisdiction of the Court in today’s
                     case to its jurisdiction in one of the cases cited by the Court — Land and
                     Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nige‑
                     ria), Provisional Measures, Order of 15 March 1996, I.C.J. Reports
                     1996 (I). In Cameroon v. Nigeria, jurisdiction was a consequence of
                     ­declarations by both parties pursuant to Article 36, paragraph 2, of the
                      Statute of the Court. The Applicant asked the Court to resolve disputes
                      over sovereignty and to delimit boundaries. It alleged violations of inter-
                     national law and claimed that the Respondent’s international responsibil-

                     86




6 CIJ1023.indb 168                                                                                  18/06/13 10:38

                     620 	      request for interpretation (diss. op. donoghue)

                     ity had been engaged, for example, because it had failed to respect the
                     Applicant’s sovereignty, included through military occupation of a region.
                     Thus, when the Court reached the merits, it delimited boundaries, resolved
                     sovereignty and imposed remedies that included the ordering of the with-
                     drawal of the troops of each party from the territory judged to be within
                     the sovereignty of the other (Land and Maritime Boundary between
                     ­Cameroon and Nigeria (Cameroon v. Nigeria ; Equatorial Guinea interven‑
                      ing), Judgment, I.C.J. Reports 2002, pp. 454‑458, para. 325).


                        19. By contrast, in the case before the Court today, the present‑day
                     conflict between the Parties may be the impetus for the institution of an
                     Article 60 proceeding, but the Court has no jurisdiction over it. It has no
                     jurisdiction to delimit a boundary, to decide on sovereignty, to decide on
                     State responsibility, to order the movement of military personnel or to
                     impose any other remedy. It has jurisdiction only to answer legal ques-
                     tions that will resolve a dispute — a contestation — over three aspects of
                     the meaning or scope of a prior judgment within “the limits of what was
                     decided” in 1962 (Interpretation of Judgments Nos. 7 and 8 (Factory at
                     Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 21).

                        20. As in Cameroon v. Nigeria, Thailand’s consent to the Court’s juris-
                     diction in its 1950 declaration gave the Court full scope to exercise its
                     jurisdiction over a contentious case. Such a declaration gives the Court
                     the authority not only to interpret the law, but also to apply it, to decide
                     on matters of State responsibility and to impose remedies, including bind-
                     ing orders constraining the conduct of the parties. As between these Par-
                     ties, however, that title of jurisdiction ended when Thailand let the 1950
                     declaration lapse without renewal. Article 60 may be long in duration,
                     but it does not breathe life into a declaration that no longer is in force.
                     This gap between the Court’s powers in a contentious case and those in
                     which its jurisdiction rests solely on Article 60 is not trivial, nor can it be
                     dismissed as formalism. To the contrary, precisely because Article 60
                     jurisdiction persists indefinitely, the Court must take particular care to
                     analyse its jurisdiction in an interpretation case that is based solely on the
                     constructive consent that flows from Article 60.




                       21. The Court’s lack of attention to the bounds imposed by the title of
                     jurisdiction is at odds with its prior recognition that its power to indicate
                     measures under Article 41 is limited by the scope of its jurisdiction in the
                     main case. Thus, in the Genocide case (Bosnia v. Serbia and Montenegro),
                     the Court limited its provisional measures to those that fell within the
                     scope of the Genocide Convention, which it found to be the sole basis for
                     prima facie jurisdiction :

                     87




6 CIJ1023.indb 170                                                                                     18/06/13 10:38

                     621 	      request for interpretation (diss. op. donoghue)

                             “[T]he Court, having established the existence of a basis on which
                          its jurisdiction might be founded, ought not to indicate measures for
                          the protection of any disputed rights other than those which might
                          ultimately form the basis of a judgment in the exercise of that juris-
                          diction ; whereas accordingly the Court will confine its examination
                          of the measures requested, and of the grounds asserted for the request
                          for such measures, to those which fall within the scope of the Geno-
                          cide Convention.” (Application of the Convention on the Prevention
                          and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
                          Yugoslavia (Serbia and Montenegro)), Provisional Measures, Order
                          of 8 April 1993, I.C.J. Reports 1993, p. 19, para. 35 ; see also the
                          case concerning the Arbitral Award of 31 July 1989 (Guinea‑Bissau v.
                          Senegal), Provisional Measures, Order of 2 March 1990, I.C.J. Reports
                          1990, p. 70, para. 26, dismissing an application for provisional
                          ­measures because “the alleged rights sought to be made the subject
                           of provisional measures are not the subject of the proceedings before
                           the Court on the merits of the case”.)

                     Just as the Court’s authority to impose provisional measures in the Geno‑
                     cide case was limited by the title to jurisdiction in the main case, so, here,
                     its jurisdiction in the main case — that is, its jurisdiction under Arti-
                     cle 60 — limits the scope of the provisional measures that it has the
                     authority to impose.

                        22. The Court could have circumscribed today’s Order to take account
                     of its more limited jurisdiction in this proceeding, along the lines of its
                     Order in Avena Request for Interpretation. An order that stayed within
                     the bounds of the 1962 Judgment and imposed measures linked to mat-
                     ters in dispute in the interpretation proceeding would have been more
                     defensible. Instead, however, the Court goes in quite the opposite direc-
                     tion, reaching beyond the approach that it has applied most recently to
                     order provisional measures in Article 36 cases arising out of border con-
                     flicts. This is illustrated by a comparison to the most recent such Order,
                     in Costa Rica v. Nicaragua (Certain Activities Carried Out by Nicaragua
                     in the Border Area (Costa Rica v. Nicaragua), Provisional Measures,
                     Order of 8 March 2011, I.C.J. Reports 2011 (I)). There, the Court limited
                     provisional measures to “the disputed area”, rather than imposing mea-
                     sures that extended to other territory, as it does today.


                        23. Today’s Order also includes language on “non‑aggravation” that is
                     standard in form but that raises new questions when imposed in an Arti-
                     cle 60 case. (There is no similar subparagraph in the 2008 provisional
                     measures Order in Avena Request for Interpretation.)



                     88




6 CIJ1023.indb 172                                                                                    18/06/13 10:38

                     622 	        request for interpretation (diss. op. donoghue)

                        24. Cambodia based its request for a non‑aggravation measure on the
                     situation on the ground in the border region, referring to a precarious
                     ceasefire and to the risk of fresh incidents. The Court embraced the
                     request but applied the measure to both Parties, ordering them to “refrain
                     from any action which might aggravate or extend the dispute before the
                     Court or make it more difficult to resolve” (Order, para. 69 (B) (4)). In
                     support of the measure, both Cambodia and the Court cite past Arti-
                     cle 36 cases in which the conflict that formed the predicate for provisional
                     measures bore similarities to the conflict in the border region of these two
                     Parties. Thus, the non‑aggravation measure imposed today appears to be
                     directed not at the non‑aggravation of the dispute over interpretation
                     that is before the Court, but rather at the non‑aggravation of the under­
                     lying conflict, as to which the Court has no jurisdiction. Moreover, the
                     Court today does not suggest any linkage between its non‑aggravation
                     measure and the rights at issue in the proceedings, in contrast to its most
                     recent provisional measures Order in Costa Rica v. Nicaragua (Certain
                     Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
                     Nicaragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports
                     2011 (I), p. 21, para. 62). As a result, the non‑aggravation measure
                     imposed today appears to move the Order even further away from the
                     narrow dispute over which the Court has jurisdiction under Article 60 2.




                        25. There are sound reasons for including non‑aggravation measures
                     in a provisional measures order imposed in the context of an Article 36
                     dispute. Indeed, the objective of preventing the aggravation of the dispute
                     has resonance beyond the standard non‑aggravation subparagraph that
                     appears in the Court’s orders. The concept of non‑aggravation may also
                     provide a rationale for other measures in an order, even when such mea-
                     sures have a more attenuated link to a dispute before the Court. Thus, for
                     example, in an Article 36 case regarding a region of disputed sovereignty,
                     particularly where there is a risk to life, the concept of non‑aggravation
                     lends credence to the extension of provisional measures beyond the peri­
                     meter of the territory in dispute, despite the more attenuated link to the
                     dispute over territory.


                        2 It has been suggested that there is a role for non‑aggravation measures that is inde-

                     pendent of the preservation of rights pendente lite, in light of the language in Article 41
                     permitting the Court to indicate provisional measures when “circumstances” so require
                     (Pulp Mills on the River Uruguay (Argentina v. Uruguay), Provisional Measures, Order
                     of 23 January 2007, I.C.J. Reports 2007 (I) ; declaration of Judge Buergenthal, pp. 24‑25,
                     para. 11). Because the Court has not embraced that view, it seems unlikely that it provides
                     the rationale for the non‑aggravation measure imposed today.


                     89




6 CIJ1023.indb 174                                                                                                 18/06/13 10:38

                     623 	      request for interpretation (diss. op. donoghue)

                       26. Because I am troubled by the Court’s extension of today’s mea-
                     sures to areas that are not the subject of the interpretation dispute between
                     the Parties, I have considered whether, in a similar vein, the concept of
                     non‑aggravation might justify the application of today’s measures to such
                     areas. In view of my conclusion that the Court’s jurisdiction in this pro-
                     ceeding is limited to the resolution of a dispute regarding interpretation
                     of the 1962 Judgment, however, I cannot see how the idea of non‑­
                     aggravation could support measures that go beyond that dispute. Put
                     another way, the conduct of the Parties in the border region would not
                     “aggravate” the narrow and limited dispute about the meaning or scope
                     of the words in a judgment. Thus, I do not find a jurisdictional basis for
                     the inclusion of the standard non‑aggravation clause in today’s Order, nor
                     do I see how the concept of non‑aggravation could explain the decision
                     of the Court to extend today’s measures beyond the areas that are the
                     subject of the dispute over interpretation in the Article 60 proceeding.




                                                  IV. Conclusion

                        27. Whatever jurisdictional basis this Court had to address the conflict
                     between these two Parties in the border region ended when Thailand
                     allowed its 1950 declaration to lapse without renewal. With that, this
                     Court lost the jurisdiction to make new determinations of international
                     law, to settle the boundary, to decide questions of sovereignty, to adjudge
                     State responsibility or to order the Parties to conduct themselves in
                     ­specified ways. Instead, when the Court reaches the merits of the Arti-
                     cle 60 proceeding, it will have scope only to tell the Parties what it meant
                     in the 1962 Judgment. Today, however, by grafting Article 41 onto Arti-
                     cle 60 and then indicating measures that are not bounded by the 1962
                     Judgment or linked to the Article 60 interpretation proceeding, the Court
                     issues a binding order that, inter alia, limits the movement of the armed
                     forces of two States, including in areas of unquestionable sovereignty.
                     Even assuming that provisional measures have some place in interpreta-
                     tion cases, I believe that today’s measures exceed the Court’s jurisdiction.
                     




                       28. Those who are frustrated by the Court’s consent‑based system of
                     jurisdiction may welcome this combination of enduring Article 60 juris-
                     diction and binding provisional measures as a new‑found tool whereby

                     90




6 CIJ1023.indb 176                                                                                   18/06/13 10:38

                     624 	      request for interpretation (diss. op. donoghue)

                     the Court can protect human lives and property. I worry, however, that
                     today’s Order will not enhance the Court’s scope to contribute to the
                     peaceful resolution of disputes, but instead will chill the appetite of States
                     to consent even in a limited way to the Court’s jurisdiction, e.g., in a spe-
                     cial agreement, through a compromissory clause or through a declaration
                     that contains some limitations. If States cannot be confident that the
                     Court will respect the limits of its jurisdiction, they may be unwilling to
                     expose themselves to that jurisdiction.



                                                                 (Signed) Joan E. Donoghue.




                     91




6 CIJ1023.indb 178                                                                                    18/06/13 10:38

